Citation Nr: 1705659	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected knee and back disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1987 to February 1990. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This issue was previously before the Board in June 2014, when the Board remanded the appeal for further development.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  The Veteran's use of medication for his service connected disabilities have not caused or aggravated the Veteran's current hypertension.  

2.  Hypertension was not present during the Veteran's period of service from 1987 to 1990, nor did it manifest within one year after completion of that period of service. There is no competent medical evidence showing that the current hypertension condition is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension secondary to service-connected knee and back disabilities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for establishing service connection for hypertension on a direct basis have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Prior to considering the merits of the claims in appellate status, the Board will first determine whether VA has met the applicable duties to notify and assist in this appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Board observes that the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The claim before the Board involves a claim for service connection.   After review, the Board finds that VA has provided adequate notice.

In a July 2010 letter, the RO notified the Veteran of the evidence and information needed to substantiate a claim for hypertension on a direct basis.  This letter also provided notice regarding establishing disability ratings and effective dates. The RO issued this letter prior to the initial adjudication of this claim in the January 2011 rating decision. As the RO provided an adequate, pre-decisional notification letter, the Board finds that the RO met the duty to notify regarding this claim on a direct basis.  As to secondary service connection, the regulations pertaining to secondary service connection were provided in the June 2011 statement of the case, and the issue was subsequently readjudicated in the November 2014 supplemental statement of the case.  Furthermore, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki Sanders, 129 S. Ct. 1696 (2009).  The Board finds no prejudicial error in the notice provided.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs and pertinent VA and private outpatient treatment records.  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.

The Veteran was afforded a VA examination in December 2009, and an addendum was added in May 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate for adjudication purposes, as it comprehensively and adequately addresses the Veteran's symptomatology.

In June 2014, this issue was remanded for further development.  An additional VA medical opinion was obtained and associated with the VBMS claims file.  The August 2014 VA opinion is found to be adequate, as it is based on a review of the claims file and addressed all relevant contentions in sufficient detail and with a conclusion fully supported by review of the evidence presented.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Upon completion of the above, the RO readjudicated the issue and furnished an appropriate supplemental statement of the case.  The Board finds that there was substantial compliance with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there is no additional duty to assist regarding this contention.

Due consideration was given to the Veteran's lay statements and the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

After this review of VA's duties under the VCAA, the Board finds that VA has met the duties to notify and assist in regard to these claims and will proceed to adjudication upon the merits.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Secondary Service Connection for Hypertension 

The Veteran's primary contention is that his hypertension has been caused or aggravated by his service-connected left knee, right knee, and back disabilities.  Specifically, he reports that the medication he takes for his service-connected disabilities is what caused or aggravated his current diagnosis of hypertension.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc). 
	
Here, the Veteran is service connected for his left knee, right knee, and his lower back.  Additionally, hypertension has been diagnosed.  (See May 2009 VA treatment records; see also October 2009 VA treatment records).  As such, the remaining question is whether currently diagnosed hypertension is caused or aggravated by these service-connected disabilities; specifically, his medical treatment for such.

Although the Veteran underwent a VA hypertension examination in December 2009, the examiner did not provide an adequate opinion on the issue of secondary service connection.  In an August 2014 clarifying opinion, a VA examiner determined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition. 

The examiner noted the following: that review of VBMS shows medical evidence of knee and back disabilities for which this Veteran took medications like anti-inflammatory drugs for management; that the Veteran believes his hypertension was caused by those anti-inflammatory medications; that she was unable to find documentation of the initial diagnosis of hypertension in the available records but that the Veteran had normal blood pressure in June 2008 when he was treated at the VA hospital in Charleston; and that the Veteran's treatment records show a start of treatment with hydrochlorothiazide in February 2009 for an elevated diastolic blood pressure. 

The examiner opined that it is recognized in the evidence-based medical literature that one of the etiologies of hypertension is kidney disease which can be due to long-term use of nephrotoxic drugs, which will affect the renal function.  However, the examiner concluded that the Veteran's kidney function is completely normal and cannot be the cause of his current hypertension. 

For secondary service connection based on aggravation (permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) of a non-service-connected disorder by a service-connected disability, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, and medical evidence indicating the level of increased disability after the aggravation occurred.  38 C.F.R. § 3.310.

Regarding aggravation, reading the opinion as a whole, the examiner found that the lack of kidney involvement also led to the finding that the hypertension was not aggravated by the service-connected disabilities.  There are no other probative medical opinions of record which conflict with the findings of the August 2014 medical opinion. 	

With regard to the Veteran's contentions that his hypertension is caused or aggravated by medication associated with his service-connected knee and back disabilities, the Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (a medically complex disorder requires a medical opinion to diagnose and to relate to service).   Hypertension is a medically complex disorder because of its multiple possible etiologies, and the Veteran has not supplied any medical evidence supporting his assertion.  For these reasons, the Board finds the August 2014 medical opinion to be the most competent and probative opinion as to whether currently diagnosed hypertension is caused or aggravated by the Veteran's service-connected knee and back disabilities.

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates no relationship, either by causation or aggravation, between the Veteran's current hypertension and service-connected knee and back disabilities.  The most probative nexus opinion on file (the August 2014 VA medical opinion) weighs against the claim.  For this reason, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension as secondary to service-connected left knee, right knee, and back disabilities, and the claim must be denied.  Thus, as a preponderance of the evidence is against secondary service connection for hypertension, the benefit of the doubt doctrine does not apply. 

III. Direct Service Connection

With regard to service connection for hypertension on a direct basis, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm. or greater, which is confirmed by readings taken two or more times on at least three different days. Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm., which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The Veteran's service treatment records do not contain any diagnoses or treatment for hypertension.  The Veteran's entrance examinations show blood pressure readings of 120/80 in September 1983 and 116/70 in March 1987.  While the Veteran was found to have elevated blood pressure readings on some occasions, the majority of his blood pressure readings were found to be within a normal range. Although the Veteran's separation examinations have not been found, the Veteran has not actually alleged that his hypertension was diagnosed prior to leaving service. 

In December 2009, the Veteran was afforded a VA examination for hypertension. The examiner noted that the Veteran was first diagnosed with hypertension in 2009 and that the Veteran has had no hospitalization for his blood pressure. 

An addendum VA medical opinion was added to the December 2009 examination report.  The examiner reviewed the claims file and opined that the Veteran's hypertension is not caused by or the result of the Veteran's time in service because he was not diagnosed with hypertension until 2009.  She noted the following; that the Veteran's blood pressure was 124/90 in October 1986,  but he was vomiting at the time; that the Veteran's blood pressure was 106/74 the following day; that the Veteran's blood pressure was 130/98 in September 1987 but he complained of pain; that the Veteran's blood pressure was 128/80 the following day; and that the Veteran's blood pressure was 110/78 in September 1988, 110/70 in April 1989, and 100/60 in September 1989. 

The examiner stated that she found no evidence where the Veteran had a problem with hypertension during service and that the only two isolated incidences of documented hypertension occurred when the Veteran was either in pain or vomiting.  The Veteran's blood pressure readings were within normal range subsequently and throughout the following years while the Veteran was in service. 

In addition, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, the Veteran's private medical records show that the Veteran's blood pressure was 118/86 in April 1990, and 110/80 and 110/70 in August 1990.  There is no evidence that the Veteran's hypertension manifested within one year of discharge from service, nor has he asserted that it did.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In light of the evidence of record discussed above, the Veteran has failed to provide any competent evidence of a nexus between his hypertension and an in-service injury or that hypertension had its onset during his active duty service or within one year of finishing that service.  There is, therefore, currently no basis that would allow for a grant of service connection for hypertension.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is once again not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected knee and back disabilities, is denied.








____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


